Exhibit 10.1

LOGO [g76177ex10_1.jpg]

Board of Directors

Compensation Program

For

Non Executive Directors

February, 2010



--------------------------------------------------------------------------------

PartnerRe Ltd. Board of Directors Compensation Policy

 

PartnerRe Ltd. (the “Company”) has developed a Board of Directors Compensation
Policy for Non-Executive Directors to address specific objectives:

 

  •  

Establish competitive levels of remuneration, benchmarked against an appropriate
peer group.

 

  •  

Align the interests of Directors and shareholders by using equity as a major
component of the total compensation package.

 

  •  

Establish one approach to Director compensation in recognition of the Company’s
strategy to rotate Directors’ committee assignments periodically.

 

  •  

Demonstrate good governance and corporate responsibility.

As part of the Compensation Policy for the members of the Board of Directors and
as approved by the Nominating and Governance Committee, PartnerRe offers a
competitive mix of cash and equity compensation for each Non-Executive and for
the Chairman.

The total compensation package for Director service consists of three
components:

 

  •  

Cash compensation

 

  •  

Share Options

 

  •  

Restricted Share Units (“RSU’s”)

Cash Compensation

 

Members of the Board of Directors are entitled to receive cash compensation on
an annual basis for their services. Cash is paid once a year on June 15 or the
nearest business day thereafter.

 

     Annually

Chairman

   $ 180,000

Director

   $ 50,000

Elective Equity Incentive

 

Deferred Cash Compensation

Members of the Board may elect to defer part or all of their cash compensation
into RSU’s. Election options are limited to deferral of 0%, 50% or 100% of cash
compensation.

Deferred cash compensation is converted into RSU’s (see RSU description).

Company Match

Should a Board member elect to defer his or her cash compensation into RSU’s,
deferred amounts will receive an additional matching award equal to 25% of the
deferred dollar amount. The matching award will be granted in RSU’s (see RSU
description).

 

2



--------------------------------------------------------------------------------

Share Options

 

Non-Executive members of the Board are entitled to receive share options
annually on June 15 or the nearest business day thereafter.

 

     Annually

Chairman

   $ 100,000

Director

   $ 80,000

The number of options granted is determined using a Black Scholes valuation.
Director share option awards are immediately vested and the grant price of the
Director share option awards is the “Fair Market Value”, as defined by the
shareholder-approved plan.

The Company may consider an automatic option exercise provision taking into
account such considerations as whether the equity plan administrator is able to
provide this benefit in its system automatically.

RSU’s

 

Non–Executive members of the Board of Directors are entitled to receive RSU’s
for their services based on the value below. The RSU’s are granted once a year
on June 15 or the nearest business day thereafter. The number of RSU’s awarded
is determined by the dollar value of the award divided by the Fair Market Value
of PartnerRe Ltd. Common Shares on the grant date. RSU’s will cliff vest after 5
years from the grant date and automatic delivery will also occur at this time.

 

     Annually

Chairman

   $ 120,000

Director

   $ 100,000

Dividend Equivalents

All RSU awards will accrue dividend equivalents on the same basis as the shares
underlying the RSU’s, with such dividend equivalents payable annually on
June 15, with no accrued interest on the dividend equivalents.

Delivery of RSU’s

Prior to the RSU grant, Directors will have the ability to elect to receive 60%
of the value of the RSU’s in shares of the Company and 40% in cash.

Accelerated vesting and delivery of RSUs will occur if the director leaves and
any of the following events occur:

Change in Control of PartnerRe Ltd. as defined in the shareholder approved plan

Death

Permanent Disability

Mandatory retirement from the Board

 

3



--------------------------------------------------------------------------------

Voluntary termination due to the acceptance of a public service position that
would either preclude continued Board service or make such continued service
impractical

Failure to be re-elected to the Board by shareholders

All the above reasons for departure will be regarded as “Permissible reasons”
for departure.

Board Member Retirement or Membership Timing

To the extent a Board Member leaves the Board for any of the “Permissible
reasons” or joins the Board not on June 15 of any year, then cash payment and
RSU grants and Option grants may be made on the date of departure or arrival on
a pro rated basis.

Clawbacks and vesting will occur in accordance with Appendix A

Board of Directors Ownership Guidelines

Directors are asked to own a minimum number of shares equal to 4 times his or
her annual cash compensation entitlement (“Ownership Target”“) For the purpose
of determining levels of ownership, both shares owned by the Director as well as
RSU’s are included in the Director’s holdings. Directors who do not meet the
Ownership Target are required to receive at least 50% of their cash compensation
in RSU’s until the target is met.

Maximum Annual Equity Awards

All option and RSU awards made to Directors shall not exceed the maximum annual
limits as stated in the PartnerRe Ltd. 2003 Non-Employee Directors Share Plan.

Travel

 

The Company agrees to reimburse all business expenses related to services
rendered, including attendance at educational sessions, as a Director of the
Company.

Partner program

Every two years the company invites the partners of Board members to attend
events at the Board meeting. The cost of providing the program on the ground is
covered. The Board have decided that travel costs for partners to attend these
programs shall be born by the Director and shall not be reimbursed by the
Company.

 

4



--------------------------------------------------------------------------------

Appendix A

PartnerRe Ltd.

Director Compensation Schedule - 2010 / 2011

Permissible Termination = Change in control, death, permanent disability,
mandatory retirement, and (at the Board’s discretion) termination due to
acceptance of a public service position that would either preclude Board service
or make such continued service impractical

 

         

Termination Before June 15th

  

Termination After June 15th

Pay Element

  

Payment / Grant Date

  

Permissible

  

Non-Permissible

  

Permissible

  

Non-Permissible

Cash Retainer    Retainer is paid on June 15th for the calendar year    Pay pro
rata retainer    Pay pro rata retainer    Clawback unearned retainer    Clawback
unearned retainer Restricted Share Units    Unvested RSU’s are granted on June
15th for the calendar year    Not granted for current year Accelerated vesting
of prior unvested awards   

Not granted for current year

 

Forfeiture of unvested awards

  

Accelerated vesting of prior years’ unvested awards and pro rata portion of
current year’s award

 

Forfeiture of unvested portion of current year’s award

   Forfeiture of unvested awards Share Options    Vested share options are
granted retrospectively on June 15th (starting in 2010)    Not granted for
current year Continued exercisability of outstanding options for remainder of
the term    Not granted for current year Continued exercisability of outstanding
options for remainder of the term    Continued exercisability of outstanding
options for remainder of the term    Continued exercisability of outstanding
options for remainder of the term

 

5